COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-08-026-CV
 
PICERNE MANAGEMENT CORPORATION                               APPELLANTS
AND
IRONWOOD RANCH TOWNHOMES, L.P.                                           
 
                                                   V.
 
LINDSEY
NEWMAN                                                                 APPELLEE
 
 
                                               ----------
            FROM THE 342ND
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------




We have considered the ANotice Of Settlement And Joint Motion To Reverse The Trial Court's
Judgment And To Remand For Further Proceedings@ filed by appellants Picerne Management Corporation and Ironwood Ranch
Townhomes, L.P. and appellee Lindsey Newman. 
Because the parties have settled all matters in the appeal, it is the
court=s opinion that the motion should be granted.  We therefore reverse the trial court=s judgment and remand this case to the trial court for entry of
judgment consistent with the parties= settlement agreement.  See
TEX. R. APP. P. 42.1(a)(1).  We deny the parties= previously filed AJoint Motion To Grant Petition For Review And To Remand Case To The
Trial Court.@
Costs of the appeal shall be paid by appellants, for which let
execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
 
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  February 28, 2008  




[1]See Tex. R. App. P. 47.4.